Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority as a DIV of 16/120,750 filed on September 4, 2018, which claims benefit of KR 1020170115410 filed on September 8, 2017 and KR 1020170115411 filed on September 8, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on May 27, 2021 and January 13, 2022 have been considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a main body and inner pot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (US Pat. 6,283,014) (new cited) in view of Baraille et al. (US Pub. 2012/0012010) (cited by applicant). 
Regarding claim 1, Ng et al. discloses an automatic high energy saving cooker having an electric cooker (Abstract), comprising: a main body (2) having an accommodation space therein to receive an inner pot (1/85), a lid (52) coupled (via hinge 11/51) to the upper portion of the main body (2) to be opened and closed plurality of discharge paths (5) configured to pass through and to block the gap between the inside of the inner pot (1/85) and the outside of the lid (52) (Fig. 1-2, 5 and 7-8; Col. 5, Lines 3-10, 57-65; Col. 6, Lines 28-52).  Ng et al. does not explicitly disclose a pressure conversion part for selecting a high-pressure mode and a non-pressure mode by opening and closing a plurality of discharge paths configured to pass through and to block the gap between the inside of the inner pot and the outside of the lid; a first sensor for sensing the high-pressure mode or the non-pressure mode selected by the pressure conversion part; and a controller for determining the pressure mode based on the first sensing signal from the first sensor among the pressure modes including at least the high-pressure mode and the non-pressure mode.  Baraille et al. discloses a pressure conversion part for selecting a high-pressure mode and a non-pressure mode (first control member 9, Fig. 1; "cooking position", and "opening position", Par. 52, Detailed Description) by opening and closing a discharge path configured to pass through (fluid communication formed by axial duct, valve 50 with valve body, sphere 52, seat 51, 
Regarding claim 2, Braille et al. discloses the controller (9) causes a display part (information device 60 with display screen 61 with signal 70; Fig. 1; Par. 70-71) to visually or audible display the determined pressure mode.
Regarding claim 3, Ng et al. discloses a display part (97) for displaying the prestored menus and input part for acquiring a menu selection input for the menu selection among the menus displays on the display part, wherein the controller (190) stores cooking pressure information on at least some of the prestored menus (Fig. 9; Col. 6, Line 53 to Col. 7, Line14).  Braille et al. also discloses a selection (via control 9) for selecting cooking position (high pressure mode) and opening position (non-pressure mode) (Par. 51 and 55-59).
Regarding claim 4, Ng discloses the display part (97) for displaying the prestored menu (Fig. 9, menus selection including chicken/pasta, vegetable, fish, stew and soup) and wherein the controller (190) stores cooking pressure information on at least some of the prestored menus (Fig. 9; Col. 6, Line 53 to Col. 7, Line14).  Braille et al. discloses the cooking pressure information comprises high-pressure menus and non-pressure menus (Par. 49-59).
Regarding claim 5, Braille discloses the controller (9) determines whether the selected menu from the input part corresponds to the determined pressure mode (Par. 49-59).
Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al. (us Pat. 6,283,014) in view of Baraille et al. (US Pub. 2012/0012010) and further view of Wang et al. (US Pub. 2016/0198883) (new cited). 
Regarding claims 6-7, Ng/Braille disclose substantially all features of the claimed invention as set forth above including from Ng, if the selected menu corresponds to the determined pressure mode, the controller cooks the selected menu according to the cooking algorithm  in the determined pressure mode (Fig. 9; Col. 6, Line 53 to Col. 7, except if the selected menu does not correspond to the determined pressure mode, the controller causes the display part to visually or audibly display an error that the selected menu does not correspond to the determined pressure mode and wherein the controller deletes and initializes the previous menu selection, with the display of the error, and allows a user to select a menu again.  Wang discloses if the selected menu does not correspond to the determined pressure mode, the controller causes the display part to visually or audibly display an error that the selected menu does not correspond to the determined pressure mode (recipe controller 320, safety controller 316, and user-control device 202, Fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error”, Par. 160, Detailed Description; user interface 110, Fig. 3, displays status information of appliance, capable of being an unknown error status, Par. 113, Detailed Description) and wherein the controller deletes and initializes the previous menu selection, with the display of the error, and allows a user to select a menu again (recipe controller 320, safety controller 316, and user-control device 202, Fig. 3; "The safety controller 316 monitors the recipe controller 320 and resets the recipe controller 320 if expected responses are not received from the recipe controller 320", Par. 160, Detailed Description; reset capable of making recipe controller 320 receive input from user control device 202, Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Ng/Braille, if the selected menu does not correspond to the determined pressure mode, the controller causes the display part to visually or audibly display an error that the selected menu does not correspond to the determined pressure mode and wherein the controller 
Regarding claim 8 and 9, Wang discloses if the selected menu does not correspond to the determined pressure mode, the controller causes the display part to visually or audibly guide a user to change the pressure mode and determines whether the determined pressure mode corresponds to the selected menu from the input part for a reference time after the guidance (recipe controller 320, safety controller 316, and user-control device 202, Fig. 3; "The recipe controller 320 may get into an unknown state due to a programming error, a cooking script error, and/or a network communication error”, Par. 160, Detailed Description; user interface 110, Fig. 3, displays status information of appliance, capable of being an error in cooking start status, Par. 113, Detailed Description; recipe controller 320, safety controller 316, and user-control device 202, Fig. 3; "The safety controller 316 monitors the recipe controller 320 and resets the recipe controller 320 if expected responses are not received from the recipe controller 320", Par. 160, Detailed Description; reset capable of making recipe controller 320 receive input from user control device 202, Fig. 3)
Regarding claims 10 and 12, Braille et al. discloses the controller (9) determines whether there is a change in pressure  mode based on the first sensing signal from the first sensor (10, 11 and 12), while performing the cooking according to the cooking algorithm (information device 60, printed circuit 14, Fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first 
Regarding claims 11 and 13, Braille et al. discloses when determining that there is a change in pressure mode, the controller cancel the cooking (information device 60, printed circuit 14, Fig. 2; receives change requested by user with sensor 10, sensor 11, and sensor 12, cooperating with activator 13 of first control member 9, Fig. 2, user confirms selection with activator 13 of first control member 9, Fig. 2; "display a signal 70 constituted by an image (in this example, some potatoes) symbolizing the selected operating pressure (which, in this example, is particularly suitable for cooking starchy food)", Par. 70, Detailed Description; selected operating pressure is a change of pressure mode requested by user, and changes the operating pressure).  Wang et al. discloses cause the display part to visually or audibly display an error that there is a change in pressure mode, and allows a user to select a menu again after the cancellation of the cooking (user interface 110, Fig. 3, displays status information of appliance, capable of being an unknown error status, Par. 113, Detailed Description; recipe controller 320, safety controller 316, and user-control device 202, Fig. 3; "The safety controller 316 monitors the recipe controller 320 and resets the recipe controller 320 if expected responses are not received from the recipe controller 320", Par. 160, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828. The examiner can normally be reached Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG D. NGUYEN
Primary Examiner
Art Unit 3761